DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered.

Regarding the arguments with respect to the rejection of the claims under 35 USC 101, the Examiner respectfully disagrees. The Examiner asserts that there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology; the Applicant does not provide adequate evidence or technical reasoning on how the process improves the efficiency of the computer, as opposed to the efficiency of the process, or of any other technological aspect of the computer. Furthermore, using a computer to perform tasks more quickly or efficiently does not confer patent eligibility on an otherwise ineligible abstract idea. The Applicant claims the additional elements amount to significantly more than the exception itself. The limitations that recite parsing and identifying relevant words and concepts are related to the abstract idea of a mental process, and then displaying the determined relevant words on the report in considered as extra-solution activity. 

Regarding the arguments with respect to the rejection of the claims under 35 USC 103, the arguments are rendered moot in view of the current amendments. See updated rejection below.

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 19-24 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-6 are related to a system (i.e., machine). Claims 7-11 are related to a method (i.e., a process), and claims 19-24 are further related to a system. Accordingly, the claims are all within at least one of the four statutory categories. 

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter 

Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:

A medical summary interface view generation system comprising;
	a plurality of sensors configured to generate output signals conveying information related to one or more vital signs of the subject, the plurality of sensors including at least one sensor comprising equipment for treating a subject;
 	one or more hardware processors configured by machine-readable instructions to: 
obtain an electronic medical report associated with a subject, the electronic medical report including the output signals from the plurality of sensors; 
parse and associate words and/or phrases used in the medical report based on medical ontology information; 
identify concepts in the medical report, the concepts associated with one or more medical conditions experienced by the subject, the concepts identified based on the parsed and associated words and/or phrases; 
facilitate entry and/or selection of a word and/or phrase of interest in the electronic medical report from a caregiver of the subject, the word and/or phrase of interest corresponding to a given one of the identified concepts; 

determine words and/or phrases in the electronic medical report in addition to the word and/or phrase of interest that correspond to the given concept to populate the selected interface template; 
populate the selected interface template with the word and/or phrase of interest, the additional words and/or phrases that correspond to the given concept, and other words and/or phrases; and 
cause, based on the populated interface template, the word and/or phrase of interest and the additional words and/or phrases to be visually emphasized with highlighting in a view of the electronic medical report on a graphical user interface, while deemphasizing with lowlighting the other words and/or phrases in the same view of the electronic medical report on the graphical user interface.

The Examiner submits that the foregoing underlined limitations constitute a “mental process” because one can parse and associate words based on medical ontology information. Additionally, a person can identify concepts in a medical record based on looking at the structure of the words. Additionally, a person can determine phrases that can relate to the medical concept after they select relevant phrases of interest. This would be an analysis and judgement that can be performed in the human mind with the aid of pen and paper. 



Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the at least one abstract idea for Claim 1 is identical as the abstract idea for Claim 7, because the only difference between Claims 1 and 7 is that Claim 1 recites a system, whereas Claim 19 recites a system. 

Furthermore, the depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract.

Claim 2 recites selecting identity information of the caregiver, thus merely further defining steps that were indicated as being part of the at least one abstract idea.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use 

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A medical summary interface view generation system comprising:
a plurality of sensors configured to generate output signals conveying information related to one or more vital signs of the subject, the plurality of sensors including at least one sensor comprising equipment for treating a subject (merely data-gathering steps as noted below, see MPEP 2106.05(g));
 one or more hardware processors configured by machine-readable instructions to (mere computer implementation as noted below, see MPEP 2106.05(f)): 
obtain an electronic medical report associated with a subject, the electronic medical report including the output signals from the plurality of sensors; (merely data-gathering steps as noted below, see MPEP 2106.05(g)); 
parse and associate words and/or phrases used in the medical report based on medical ontology information; 
identify concepts in the medical report, the concepts associated with one or more medical conditions experienced by the subject, the concepts identified based on the parsed and associated words and/or phrases; 
facilitate entry and/or selection of a word and/or phrase of interest in the electronic medical report from a caregiver of the subject, the word and/or phrase of interest corresponding to a given one of the identified concepts; 
select an interface template based on the word and/or phrase of interest and the given concept, the selected interface template comprising a tuple from the medical report relevant to the caregiver (merely data-gathering steps as noted below, see MPEP 2106.05(g)); 
determine words and/or phrases in the electronic medical report in addition to the word and/or phrase of interest that correspond to the given concept to populate the selected interface template; 
populate the selected interface template with the word and/or phrase of interest, the additional words and/or phrases that correspond to the given concept, and other words and/or phrases (merely data-gathering steps as noted below, see MPEP 2106.05(g)); and 
cause, based on the populated interface template, the word and/or phrase of interest and the additional words and/or phrases to be visually emphasized with highlighting in a view of the electronic medical report on a graphical user interface, while deemphasizing with lowlighting the other words and/or phrases in the same view of the electronic medical report on the graphical user interface (merely post-solution activity as noted below, see MPEP 2106.05(g)).

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.



Regarding the additional limitations of a plurality of sensors configured to generate output signals conveying information related to one or more vital signs of the subject, the plurality of sensors including at least one sensor comprising equipment for treating a subject and obtain an electronic medical report associated with a subject, the electronic medical report including the output signals from the plurality of sensors;, this is merely pre-solution activity. Examiner submits that this additional limitation merely adds insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).   

Regarding the additional limitation of selecting an interface template, this is merely pre-solution activity. Examiner submits that this additional limitation merely adds insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).   

Regarding the additional limitation of populating and gathering the words of interest into the interface template, this is merely pre-solution activity. Examiner submits that this additional limitation merely adds insignificant extra-solution activity of being data-gathering steps to the at 

Regarding the additional limitation of editing the interface to highlight/lowlight relevant/non-relevant words and phrases that have been previously identified as being relevant or non-relevant, this is merely post-solution activity. Examiner submits that this additional limitation merely adds insignificant extra-solution activity of providing insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to provide a medical summary interface, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 1 and analogous independent claim 7 do not recite additional elements that integrate the judicial exceptions into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below: 

Claims 2 and 8, 21: These claims specify specific types of data to be gathered (further describing information that selects the interface template) and therefore merely represent insignificant extra solution activity (see MPEP 2106.05(g)).

Claims 3 and 9, 22: These claims specify specific types of data to be gathered (further describing information that is included in the tuple) and therefore merely represent insignificant extra solution activity (see MPEP 2106.05(g)).

Claims 4, 10, 23: These claims specify storing the report to be accessed by a computer, thus merely using computer and computer components (see MPEP 2106.05(f)).

Claims 5 and 24: These claims specify specific post-solution activity (further describing the outputted interfaces as having different views) and therefore merely represent insignificant extra solution activity (see MPEP 2106.05(g)).

Claims 6 and 12: These claims specify using the interface and a computer device, thus merely using computer and computer components (see MPEP 2106.05(f)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitations of a user interface, processors and machine-readable instructions, Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea (see MPEP § 2106.05(d)(II)).

Regarding the additional limitations of a plurality of sensors configured to generate output signals conveying information related to one or more vital signs of the subject, the plurality of sensors including at least one sensor comprising equipment for treating a subject and obtain an electronic medical report associated with a subject, the electronic medical report including the output signals from the plurality of sensors;, this is merely pre-solution activity. Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) and 2106.05(g)).      

Regarding the additional limitation of selecting an interface template, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(d)(II), specifically Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and 2106.05(g)).      

Regarding the additional limitation of populating and gathering the words of interest into the interface template, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(d)(II), specifically Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and 2106.05(g)).      


 this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of providing insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(d)(II) and 2106.05(g)). See additional reference to US 2015/0286486 A1 to Smith III et al. at paragraph [0056]. The addition of highlighting/lowlighting elements on a user interface can be considered as well-understood, routine, and conventional activity in the art of user interfaces.  

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-11 and 19-24 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. 2013/0159019 A1 to Reicher et al. (“Reicher”) in view of US Patent Application Pub. 2015/0025329 A1 to Amarasingham et al. (“Amarasingham”) in further view of US Patent Application Pub. 2015/0100572 A1 to Kalafut et al. (“Kalafut”) in further view of US Patent Application Pub. 2015/0286486 A1 to Smith III et al. (“Smith”): 

Regarding claim 1:
Reicher recites a medical summary interface view generation system comprising one or more hardware processors configured by machine-readable instructions to ([0023]- a customizable medical examination form can be generated by the system): 
obtain an electronic medical report associated with a subject ([0026]- data implemented from the report can come from prior medical reports); 
facilitate entry and/or selection of a word and/or phrase of interest in the electronic medical report from a caregiver of the subject, the word and/or phrase of interest corresponding to a given one of the identified concepts ([0049]- data related to the patient from the examination can be entered into the report); 
select an interface template based on the word and/or phrase of interest and the given concept, the selected interface template comprising a tuple from the medical report relevant to the caregiver ([0055]- an interface template can be selected automatically based on a set of information  including the user(interpreted as the tuple from the medical report). [0058]- Additionally, the interface template includes pre-populated information gathered from the relevant DICOM data from the PACS system (this information can be interpreted as the interface template comprising a tuple from the medical report relevant to the caregiver)) 
populate the selected interface template with the word and/or phrase of interest, the additional words and/or phrases that correspond to the given concept, and other words and/or phrases ([0049]- additional information can be added to the report manually by a user, along with auto-populating relevant information by the system); 
However, Reicher does not teach:
A plurality of sensors configured to generate output signals conveying information related to one or more vital signs of the subject, the plurality of sensors including at least one sensor comprising equipment for treating a subject
… the electronic medical report including the output signals from the plurality of sensors
parse and associate words and/or phrases used in the medical report based on medical ontology information
identify concepts in the medical report, the concepts associated with one or more medical conditions experienced by the subject, the concepts identified based on the parsed and associated words and/or phrases 
determine words and/or phrases in the electronic medical report in addition to the word and/or phrase of interest that correspond to the given concept to populate the selected interface template 
cause, based on the populated interface template, the word and/or phrase of interest and the additional words and/or phrases to be visually emphasized … in a view of the electronic medical report on a graphical user interface, while deemphasizing … the other words and/or phrases in the same view of the electronic medical report on the graphical user interface 
[emphasized] with highlighting
[deemphasizing] with lowlighting
However, Amarasingham teaches that it was well known in the art of medical record management that a patient can be observed with a plurality of sensors and monitors in a patient surveillance system [0013]. The sensors for oxygenation for example can be interpreted to be part of a ventilator that can be used to treat a subject. Sensors such as glucose monitors can also be used in the system [0116]. This signal data can then be automatically be outputted to a central system in the form of a medical record [0126].
Therefore, it would have been obvious to one of ordinary skill in the art of medical report management before the effective filing date of the current invention to modify Reicher to include sensor to gather vitals of a patient to be outputted to a medical report because it 
However, Kalafut teaches that it was well known in the art of medical record management that a natural langue processing technique can be applied to medical data in record, comprising of parsing words that can identify concepts such as determining if the procedures results were successful or not successful [0081] and selecting words and phrases that are relevant to the patient’s examination procedure [0080]. During this analysis, other words can be determined as well, including “objective information” about the procedure related to the patient [0085]. Additionally, Kalafut shows that the results in the generated procedure report that is relevant is tagged (visually emphasized) compared to other information in the report that is not as relevant (this would make the non-relevant information deemphasized) [0087].
Therefore, it would have been obvious to one of ordinary skill in the art of medical report management before the effective filing date of the current invention to modify Reicher/Amarasingham to include parsing and concept identification/emphasizing to provide a more accurate and personalized medical summary report relevant to the patient.
Smith further teaches that relevant information for a user on a user interface can be represented as being “highlighted” for the user of the system to physically see, whereas non-relevant information can be visually “dimmed” or deemphasized that would draw a user’s attention away from the non-relevant information (this is interpreted as lowlighting the information) [0056]. The information that can be presented from the user can be relevant medical information taken from the person’s medical record [0083].
Therefore, it would have been obvious to one of ordinary skill in the art of medical report management before the effective filing date of the current invention to modify the medical 

Regarding claim 2:
Reicher/Amarasingham/Kalafut /Smith teaches all of the limitations of claim 1. Reicher further teaches wherein the one or more hardware processors are further configured to facilitate entry and/or selection of identity information from the caregiver; wherein the interface template is selected based on the individual word and/or phrase of interest, the 3given concept, and an identity of the caregiver; and wherein the tuple of the selected interface template comprises the elements of the medical report relevant to the caregiver ([0067]- identify information including a unique identifier can be implemented into the report so the appropriate uses can interact with the form. Examination type can be selected as well based on the identifier. Other items can be cross linked as well, including clinical indications and  history (the tuple of information).)

Regarding claim 3:
Reicher/Amarasingham/Kalafut /Smith teaches all of the limitations of claim 1. Reicher further teaches wherein the one or more hardware processors are configured such that the tuple of the interface template includes elements from the medical report including one or more of a medical device associated with the subject, a treatment location, a treatment technique, a procedure name, a disease associated with the subject, a disease severity indication, a date, a caregiver name, a caregiver type, a health status indication of the subject, a physiological measurement associated with the subject, an injury experienced by the subject, a lesion associated with the subject, and/or a lesion type ([0067]- template is generated based on information such as clinical indications, caregiver name and status, and facility. [0089]- previous history including condition can be included to dynamically update the template and can include procedure information such as examinations).

Regarding claim 4:
Reicher/Amarasingham/Kalafut /Smith teaches all of the limitations of claim 1. Reicher further teaches wherein the one or more hardware processors are configured to electronically store the view of the medical report for electronic access by external computing systems ([0062]- reports are stored on the computing system such as a clinical information system).

Regarding claim 5:
Reicher/Amarasingham/Kalafut /Smith teaches all of the limitations of claim 1. Reicher further teaches wherein the one or more hardware processors are configured to generate multiple different views of the electronic medical report, the multiple different views generated responsive to entry and/or selection of additional words and/or phrases of interest from the electronic medical report by the caregiver and/or a second caregiver ([0009]- the form can generate a second different view to be given to another user. [0062]- the form that is completed can be exported to a different department such as radiology (can be interpreted as being given to a second caregiver)).

Regarding claim 6:
Reicher/Amarasingham/Kalafut /Smith teaches all of the limitations of claim 1. Reicher further teaches further comprising a computing device associated with the caregiver that includes an interface, the one or more hardware processors further configured to cause display of the view of the electronic medical report on the graphical user interface to the caregiver via the interface of the computing device ([0043]- system can be done on a computing device to make a report, and this can be used on a user interface where a caregiver can interact with the form ).

Claims 7-11, 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. 2013/0159019 A1 to Reicher et al. (“Reicher”) in view of US Patent Application Pub. 2015/0025329 A1 to Amarasingham et al. (“Amarasingham”) in further view of US Patent Application Pub. 2015/0100572 A1 to Kalafut et al. (“Kalafut”):

Regarding claim 7:
Reicher recites A method for displaying a summary interface view of a medical report with a medical summary interface view generation system, the system comprising one or more hardware processors, the method comprising: ([0023]- a customizable medical examination form can be generated by the system [0009]- the generated report can be viewed by a user): 
obtaining, with the one or more hardware processors, an electronic medical report associated with a subject
facilitating, with the one or more hardware processors,  entry and/or selection of a word and/or phrase of interest in the electronic medical report from a caregiver of the subject, the word and/or phrase of interest corresponding to a given one of the identified concepts ([0049]- data related to the patient from the examination can be entered into the report); 
selecting, with the one or more hardware processors,  an interface template based on the word and/or phrase of interest and the given concept, the selected interface template comprising a tuple from the medical report relevant to the caregiver ([0055]- an interface template can be selected automatically based on a set of information  including the user(interpreted as the tuple from the medical report). [0058]- Additionally, the interface template includes pre-populated information gathered from the relevant DICOM data from the PACS system (this information can be interpreted as the interface template comprising a tuple from the medical report relevant to the caregiver)) 
populating, with the one or more hardware processors,  the selected interface template with the word and/or phrase of interest, the additional words and/or phrases that correspond to the given concept, and other words and/or phrases ([0049]- additional information can be added to the report manually by a user, along with auto-populating relevant information by the system); 
causing, with the one or more hardware processors, display of the view of the electronic medical report on a graphical user interface to a caregiver via an interface of a computing device associated with the caregiver ([0040]- a generated form can be displayed to certain users such as the doctor. [0027]- the computing device is described and can display the user interface for the form.)
However, 
With a plurality of sensors, generating output signals conveying information related to one or more vital signs of the subject, the plurality of sensors including at least one sensor comprising equipment for treating a subject;
… the electronic medical report including the output signals from the plurality of sensors
parsing and associating, with the one or more hardware processors, words and/or phrases used in the medical report based on medical ontology information 
identifying, with the one or more hardware processors, concepts in the medical report, the concepts associated with one or more medical conditions experienced by the subject, the concepts identified based on the parsed and associated words and/or phrases 
determining, with the one or more hardware processors,  words and/or phrases in the electronic medical report in addition to the word and/or phrase of interest that correspond to the given concept to populate the selected interface template 
causing, with the one or more hardware processors,  based on the populated interface template, the word and/or phrase of interest and the additional words and/or phrases to be visually emphasized in a view of the electronic medical report on a graphical user interface, while deemphasizing the other words and/or phrases in the same view of the electronic medical report on the graphical user interface 
However, Amarasingham teaches that it was well known in the art of medical record management that a patient can be observed with a plurality of sensors and monitors in a patient surveillance system [0013]. The sensors for oxygenation for example can be interpreted to be part of a ventilator that can be used to treat a subject. Sensors such as glucose monitors can 
Therefore, it would have been obvious to one of ordinary skill in the art of medical report management before the effective filing date of the current invention to modify Reicher to include sensor to gather vitals of a patient to be outputted to a medical report because it provides data for a more accurate and personalized medical summary report relevant to the patient.
However, Kalafut teaches that it was well known in the art of medical record management that a natural langue processing technique can be applied to medical data in record, comprising of parsing words that can identify concepts such as determining if the procedures results were successful or not successful [0081] and selecting words and phrases that are relevant to the patient’s examination procedure [0080]. During this analysis, other words can be determined as well, including “objective information” about the procedure related to the patient [0085]. Additionally, Kalafut shows that the results in the generated procedure report that is relevant is tagged (visually emphasized) compared to other information in the report that is not as relevant (this would make the non-relevant information deemphasized) [0087].
Therefore, it would have been obvious to one of ordinary skill in the art of medical report management before the effective filing date of the current invention to modify Reicher/Amarasingham to include parsing and concept identification/emphasizing to provide a more accurate and personalized medical summary report relevant to the patient.

Regarding claim 19, this claim is rejected in view of Reicher/Amarasingham/Kalafut in a similar manner to the rejection of claim 7.

Regarding claim 8:
Reicher/Amarasingham/Kalafut teaches all of the limitations of claim 7. Reicher further teaches wherein the method further comprises facilitating, with the one or more hardware processors, entry and/or selection of identity information from the caregiver; wherein the interface template is selected based on the individual word and/or phrase of interest, the 3given concept, and an identity of the caregiver; and wherein the tuple of the selected interface template comprises the elements of the medical report relevant to the caregiver ([0067]- identify information including a unique identifier can be implemented into the report so the appropriate uses can interact with the form. Examination type can be selected as well based on the identifier. Other items can be cross linked as well, including clinical indications and  history (the tuple of information).)

Regarding claim 20, this claim is rejected in view of Reicher/Amarasingham/Kalafut in a similar manner to the rejection of claim 8.

Regarding claim 9:
Reicher/Amarasingham/Kalafut teaches all of the limitations of claim 7. Reicher further teaches wherein the tuple of the interface template includes elements from the medical report including one or more of a medical device associated with the subject, a treatment location, a treatment technique, a procedure name, a disease associated with the subject, a disease severity indication, a date, a caregiver name, a caregiver type, a health status indication of the subject, a physiological measurement associated with the subject, an injury experienced by the subject, a lesion associated with the subject, and/or a lesion type ([0067]- template is generated based on information such as clinical indications, caregiver name and status, and facility. [0089]- previous history including condition can be included to dynamically update the template and can include procedure information such as examinations).

Regarding claim 21, this claim is rejected in view of Reicher/Amarasingham/Kalafut in a similar manner to the rejection of claim 9.

Regarding claim 10:
Reicher/Amarasingham/Kalafut teaches all of the limitations of claim 7. Reicher further teaches electronically store the view of the medical report for electronic access by external computing systems ([0062]- reports are stored on the computing system such as a clinical information system).

Regarding claim 22, this claim is rejected in view of Reicher/Amarasingham/Kalafut in a similar manner to the rejection of claim 10.

Regarding claim 11:
Reicher/Amarasingham/Kalafut teaches all of the limitations of claim 7. Reicher further teaches further comprising generating, with the one or more hardware processors, multiple different views of the electronic medical report, the multiple different views generated responsive to entry and/or selection of additional words and/or phrases of interest from the electronic medical report by the caregiver and/or a second caregiver 

Regarding claim 23, this claim is rejected in view of Reicher/Amarasingham/Kalafut in a similar manner to the rejection of claim 11.

Regarding claim 24:
Reicher/Amarasingham/Kalafut teaches all of the limitations of claim 19. Reicher further teaches further comprising a computing device associated with the caregiver that includes an interface, the one or more hardware processors further configured to cause display of the view of the electronic medical report on the graphical user interface to the caregiver via the interface of the computing device ([0043]- system can be done on a computing device to make a report, and this can be used on a user interface where a caregiver can interact with the form ).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719.  The examiner can normally be reached on Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686



/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686